Citation Nr: 1519611	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In this case, the Veteran filed a claim for service connection for paranoid schizophrenia.  See VA Form 21-7138, received by VA in June 2009.  The Statement of the Case listed the issue on appeal as service connection for paranoid schizophrenia.  The evidence contains other diagnoses, such as depression, and the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In March 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his current psychiatric disability was first diagnosed during active service.  During the video conference hearing before the undersigned VLJ, he testified that he was first diagnosed with schizophrenia in 1992 while stationed in Guam.  

The Veteran was provided a VA psychiatric examination in February 2012 to determine the nature and etiology of any currently diagnosed psychiatric condition.  The examiner reviewed the claims file and examined the Veteran.  The examiner stated that the Veteran was currently under the care of Dr. R. (psychiatrist) at the Detroit VA Medical Center (VAMC).  The examination report reflects Axis diagnoses of depression, NOS, alcohol dependence, and cocaine abuse.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was "based on this examiner's psychological training, education, and clinical experience, as well as from information gleaned from the claimant's SMR's, DVA records, and from the interview of the claimant himself."  

The Board finds that the February 2012 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this respect, the VA examiner did not cite to any specific records reviewed and did not address any facts related to the Veteran's service or reported history.  The examiner did not appear to consider the service treatment records which show that the Veteran was seen at the Mental Health Clinic at Vandenberg Air Force Base in 1993 and 1994.  In addition, the examiner did not comment on the significance, if any, of the diagnosis of alcohol dependence in a November 1994 service treatment record and a July 1992 notation of schizoid personality traits.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, a new VA opinion is required.  

The Veteran reported to the February 2012 VA examiner that he received an Article 15 for an assault and had a driving under the influence (DUI) offense in 1993.  The service personnel records are not associated with the claims file.  On remand, the Veteran's complete service personnel records must be requested.

Finally, the service treatment records contain some records noting that the Veteran was seen at the Mental Health Clinic at Vandenberg Air Force Base.  Indeed, a July 1992 service treatment record shows that the Veteran underwent a psychiatric evaluation as directed by his commander.  Mental health clinic records may be stored separately from the Veteran's service treatment records.  As a result, a request must be made for all mental health records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).

The February 2012 VA examination report also noted current psychiatric care at the Detroit VAMC.  The rating decision and Statement of the Case indicate review of VA medical treatment records dated from November 2008 to January 2009.  However, the only record associated with the claims folder is a January 2009 mental health consult record.  Prior to January 2009, the most recent VA medical treatment records were dated in January 1997.  On remand, updated VA medical treatment records from January 1997 to the present must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical treatment records from the Detroit VAMC from January 1997 to the present.  

2.  Request the Veteran's complete service personnel records, to include all records pertaining to disciplinary actions or proceedings pertaining to the Veteran.  

3.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain all in-service mental health clinic records pertaining to the Veteran.  The service medical treatment records indicate treatment at the Mental Health Clinic, 30th Medical Group/SGHMA, at Vandenberg Air Force Base, referred to as Social Actions.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability manifested in service or is otherwise causally or etiologically related to active service.

In providing the opinion, the examiner must consider the significance, if any, of the July 1992 notation of schizoid personality traits, the Veteran's alcohol abuse, report of assault during active service, and any disciplinary actions.

A rationale must be provided for any opinions reached.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




